EXHIBIT 10.21

 

AGREEMENT

 

This Agreement (this "Agreement"), dated as of November 6, 2015 (sometimes the
"Effective Date"), by and between Spotlight Innovation Inc., a Nevada
corporation with principal executive offices at 6750 Westown Parkway, Suite
200-226, West Des Moines, Iowa, 50266 (the "Company"), and William Pim, residing
at 4323 Grand Avenue, Unit 434, Des Moines, Iowa 50312 (the "Executive")

 

WITNESSETH:

 

WHEREAS, the Company desires to retain the Executive as the Chief Financial
Officer of the Company, and the Executive desires to serve the Company in such
capacity, upon the terms and subject to the conditions contained in this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Services.

 

The Executive will be retained by the Company, starting November 5, 2005 as
Chief Financial Officer. The Executive will report to the Board of Directors of
the Company (the "Board") and shall perform such duties as are consistent with
his position as Chief Financial Officer for a company reporting to the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended (as applicable, the "Services"). The Executive agrees to perform such
duties faithfully, to devote a portion of his working time, attention and
energies to the business of the Company, and while he remains affiliated with
the Company, not to engage in any other business activity that is in conflict
with his duties and obligations to the Company.

 

2. Term.

 

The term of this Agreement (the "Term") shall commence as of the Effective Date
and shall continue for a term of one (1) year unless sooner terminated pursuant
to Section 8 of this Agreement. Notwithstanding anything to the contrary
contained herein, the provisions of this Agreement governing protection of
Confidential Information shall continue in effect as specified in Section 5
hereof and survive the expiration or termination hereof.

 

3. Best Efforts; Place of Performance.

 

(a) The Executive shall devote a portion of his business time, attention and
energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will conflict with the performance by the Executive of his duties hereunder or
the Executive's availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.

 

(b) The duties to be performed by the Executive hereunder shall be performed
primarily at the office of the Executive at such time and manner as Executive
determines in his professional judgment, subject to reasonable travel
requirements on behalf of the Company.

 



 1

 



  

4. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:

 

(a) Salary. The Company shall pay Executive Three Thousand Five Hundred Dollars
($3,500.00) per month during the Term. Company shall pay such compensation on a
monthly basis during the Term. Executive agrees that he has determined that such
compensation is fair for the anticipated services he is to perform for the
Company during the Term

 

(b) Common Stock. In exchange for entering into this Agreement the Company shall
issue the Executive One Hundred Thousand (100,000) shares of its Common Stock,
with standard restrictive legend, upon execution hereof.

 

(c) Independent Contractor. As the Executive will be dedicating a portion of his
professional activities to the affairs of the Company he shall be treated as an
independent contractor.

 

(d) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive's expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

(e) Vacation. The Executive shall, during the Term, not be entitled to vacation.

 

5. Confidential Information and Inventions.

 

(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. "Confidential
and Proprietary Information" shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, and
related concepts, business plans (both current and under development), client
lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any affiliate or client of the
Company. The Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company's offices at any
time during his affiliation by the Company, except as required in the execution
of the Executive's duties to the Company. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of this
Agreement.

 



 2

 



  

(b) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, technical or business information of any other party to
whom the Company or any of its affiliates owes an obligation of confidence, at
any time during or after his affiliation with the Company.

   

(c) The Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works initiated, conceived or made by him, either
alone or in conjunction with others, through the use of the resources of the
Company or directly related to the business of the Company (the "Inventions")
during the Term shall be the sole property of the Company to the maximum extent
permitted by applicable law and, to the extent permitted by law, shall be "works
made for hire" as that term is defined in the United States Copyright Act (17
U.S.C.A., Section 101). The Company shall be the sole owner of all patents,
copyrights, trade secret rights, and other intellectual property or other rights
in the Inventions. The Executive hereby assigns to the Company all right, title
and interest he may have or acquire in all such Inventions; provided, however,
that the Board of Directors of the Company may in its sole discretion agree to
waive the Company's rights pursuant to this Section 6(c). The Executive further
agrees to assist the Company in every proper way (but at the Company's expense)
to obtain and from time to time enforce patents, copyrights or other rights on
such Inventions in any and all countries, and to that end the Executive will
execute all documents necessary:

 

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

(d) The Executive acknowledges that while performing the Services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions or other business opportunities (the "Third Party
Inventions") having commercial potential in the fields of networking and
telecommunication services, voice-over-internet protocol services and related
systems and other fields which may be of potential interest to the Company or
one of its affiliates. The Executive understands, acknowledges and agrees that
all rights to, interests in or opportunities regarding, all Third-Party
Inventions identified by the Company, any of its affiliates or either of the
foregoing persons' officers, directors, employees (including the Executive),
agents or consultants during the Term shall be and remain the sole and exclusive
property of the Company or such affiliate and the Executive shall have no rights
whatsoever to such Third-Party Inventions and will not pursue for himself or for
others any transaction relating to the Third-Party Inventions which is not on
behalf of the Company. Notwithstanding the foregoing, if the Company, having
been presented with the opportunity by the Executive to pursue such Third Party
Inventions chooses not to do so, then Executive may pursue such Third Party
Inventions himself without accounting to the Company therefore, subject to
Section 1(a) hereof.

 

(e) Executive agrees that he will promptly disclose to the Company, or any
persons designated by the Company, all improvements, Inventions made or
conceived or reduced to practice or learned by him, either alone or jointly with
others, during the Term.

 

(f) The provisions of this Section 6 shall survive any termination of this
Agreement.

 



 3

 



  

6. Non-Competition, Non-Solicitation and Non-Disparagement.

 

(a) The Executive understands and recognizes that his services to the Company
are special and unique and that in the course of performing such services the
Executive will have access to, and knowledge of, Confidential and Proprietary
Information (as defined in Section 5) and the Executive agrees that, during the
Term and for a period of 12 months thereafter, he shall not in any manner,
directly or indirectly, on behalf of himself or any person, firm, partnership,
joint venture, corporation or other business entity ("Person"), enter into or
engage in any business which is engaged in any business directly competitive
with the business of the Company, either as an individual for his own account,
or as a partner, joint venturer, owner, executive, employee, independent
contractor, principal, agent, consultant, salesperson, officer, director or
shareholder of a Person in a business competitive with the Company within the
geographic area of the Company's business, which is deemed by the parties hereto
to be nationwide. The Executive acknowledges that, due to the unique nature of
the Company's business, the loss of any of its clients or business flow or the
improper use of its Confidential and Proprietary Information could create
significant instability and cause substantial damage to the Company and its
affiliates and therefore the Company has a strong legitimate business interest
in protecting the continuity of its business interests and the restriction
herein agreed to by the Executive narrowly and fairly serves such an important
and critical business interest of the Company. For purposes of this Agreement,
the Company shall be deemed to be actively engaged on the date hereof in the
development and commercialization of healthcare intellectual property and in the
future in any other business in which it actually devotes substantive resources
to study, develop or pursue. Notwithstanding the foregoing, nothing contained in
this Section 6(a) shall be deemed to prohibit the Executive from (i) acquiring
or holding, solely for investment, publicly traded securities of any
corporation, some or all of the activities of which are competitive with the
business of the Company so long as such securities do not, in the aggregate,
constitute more than four percent (4%) of any class or series of outstanding
securities of such corporation.

 

(b) The provisions of this Section 6 shall survive any termination of this
Agreement.

 

7. Representations and Warranties by the Executive.

 

The Executive hereby represents and warrants to the Company as follows:

 

(i) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior agreement,
contract, or other instrument to which the Executive is a party or by which he
is bound.

 

(ii) Executive has the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of the Executive
enforceable against him in accordance with its terms. No approvals or consents
of any persons or entities are required for the Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.

 



 4

 



  

(iii) Executive's investment in restricted securities is reasonable in relation
to Executive's net worth. Executive has had experience in investments in
restricted and publicly traded securities, and Executive has had experience in
investments in speculative securities and other investments which involve the
risk of loss of investment. Executive acknowledges that an investment in the
Shares is speculative and involves the risk of loss. Executive has the requisite
knowledge of the business and operations of the Company to assess the relative
merits and risks of this investment, and Executive can afford the risk of loss
of his entire investment in the Shares.

 

(iv) Executive is acquiring the shares of Common Stock for Executive's own
account for long-term investment and not with a view toward resale or
distribution thereof except in accordance with applicable securities laws.

 

(v) Executive acknowledges that the shares of common stock will not have been
registered under the Securities Act of 1933, and accordingly are "restricted
securities" within the meaning of Rule 144 of the Act. As such, in addition to
the restrictions on transfer contained in the operating agreement of the
Company, the shares may not be resold or transferred unless the Shares have been
included in a registration statement filed by the Company with the United States
Securities and Exchange Commission permitting the resale there under, or the
Company has received an opinion of counsel that such resale or transfer is
exempt from the registration requirements of that Act, the Company will take all
action as may be required as a condition to the availability of Rule 144, and
the Company will upon request supply written confirmation that it is in
compliance with the reporting requirements of Rule 144.

 

8. Termination. This Agreement shall be terminated at will by either party upon
thirty (30) day's notice.

 

9. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Iowa, without giving effect to its
principles of conflicts of laws.

 

(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 5 or 6 hereof), or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in Iowa in accordance
with the rules of the American Arbitration Association then in effect before a
single arbitrator appointed in accordance with such rules. Judgment upon any
award rendered therein may be entered and enforcement obtained thereon in any
court having jurisdiction. The arbitrator shall have authority to grant any form
of appropriate relief, whether legal or equitable in nature, including specific
performance. For the purpose of any judicial proceeding to enforce such award or
incidental to such arbitration or to compel arbitration and for purposes of
Sections 5 and 6 hereof, the parties hereby submit to the non-exclusive
jurisdiction of the Supreme Court of the State of Polk County, and agree that
service of process in such arbitration or court proceedings shall be
satisfactorily made upon it if sent by registered mail addressed to it at the
address referred to in paragraph (g) below. Each party shall be responsible for
its/his own attorney's fees in such arbitration, and all of the costs and
expenses incurred with respect to the arbitration proceeding (except for the
filing fee, which shall be borne solely by the party commencing the arbitration)
shall be divided equally between the parties. Judgment on the arbitration award
may be entered by any court of competent jurisdiction.

 



 5

 



  

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

 

(d) This Agreement, and the Executive's rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets or other
Change of Control.

 

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

 

(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).

 

(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

 

(i) As used in this Agreement, "affiliate" of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.

 

(j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

 



 6

 



  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



 

Spotlight Innovation Inc.

 

    By:/s/ Cristopher Grunewald

 

 

 

Cristopher Grunewald

 

 

 

President

 

 

 

 

 

 

Executive

 

 

 

 

 

 

By:

/s/ William Pim

 

 

 

William Pim

 



 

 

7

--------------------------------------------------------------------------------